 In the Matter Of CARRIER CORPORATIONandDISTRICT 50, UNITED MINEWORKERS OF AMERICA, A. F. OF L.Ca.seNo. 3-R-1204.-Decided July 1, 1,946Hancock, Dore, Ryan & Shove,byMessrs. Stuart F. Hancock, JohnE. Lynch,and7'.M. Cunningham,,of Syracuse, N. Y., for the Com-pany.Mr. Harold B. Roitman,of Boston, Mass., andMr. Frank Pod-siadlik,of Syracuse, N. Y., for District 50.Mr. Donald P. Gorman,of Syracuse, N. Y., and Mr.John Schreier,ofWashington, D. C., for the Federal Union.Mr. Melvin J. Tl'clles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition filed by District 50, United Mine Workers ofAmerica, A. F. of L., herein called District 50, alleging that a questiomaffecting commerce had arisen concerning the representation of em-ployees of Carrier Corporation, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Francis X. Helgesen, Trial Examiner.Thehearing was held at Syracuse, New York, on May 2, 1946. The Com-pany, District 50, and Federal Labor Union No. 23983, A. F. of L.,herein called the Federal Union, appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing, the Federal Union moved to dismiss the peti-tion on the ground that a contract is a bar to an election. The TrialExaminer referred this motion to the Board.For reasons statedhereinafter, the motion is denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board..Upon the entire record in the case, the Board makes the following :.69 N. L. R. 13, No. 26248 244DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCarrier Corporation is a Delaware corporation, with its principaloffice and place of business in Syracuse, New York. It is engaged inthe manufacture and sale of air-conditioning, refrigeration, and in-dustrial heating equipment.During 1945 the Company purchasedraw materials valued in excess of $10,000,000, of which approximately60 percent was shipped to its plant from points outside the State ofNew York. The sales of the Company during the same period wereof a value in excess of $10,000,000, of which more than 80 percent wasshipped from its plant to points outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, and Federal LaborUnion No. 23983, are labor organizations affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has-refused District 50's request for recognition asthe bargaining representative of certain of its employees.Carrier Employees' Association, an independent labor organization,herein called the Association, was designated by the Regional Directoron June 4, 1945, as bargaining representative for employees of theCompany after a consent election in which the Association and District50 appeared on the ballot.On July 24, 1945, the Association enteredinto a contract with the Company, to be effective for one year, and tocontinue for a like period thereafter, except that on or before June 15,1946, either party might propose modifications, which if agreed uponwould then be incorporated into the contract.QppMarch 25, 1946,District 50 filed the petition herein.Four days later the Associationwas granted a charter by the American Federation of Labor as theFederal Union.On April 18, 1946, a supplemental agreement betweenthe Company and the Federal Union continued the contract of July24, 1945, with certain modifications concerning wage increases, butwithout extending its term, and recognized the Federal Union as suc-cessor to the Association.,'Another supplemental agreement between the Company and the Federal Union wasexecuted on April 29, 1946, which reiterated the union shop provisions of the contractbetween the Companyand the Association.0 CARRIER CORPORATION245The Federal Union has moved to dismiss the petition on the groundthat the contract of July 24, 1945, is a bar to an election. It contendsfurther that if an election is directed and a certification should issue,the certification should be for the sole purpose of designating a bar-gaining representative to negotiate a new contract to become effectiveafter July 24, 1946, the expiration date of the contract of July 24,1945.2But District 50 asserts that the Federal Union does not standin the shoes of the Association, and that the only possible basis for theFederal Union's contention that it has obtained any contractual rightslies in the supplemental agreement of April 18, 1946.District 50argues, therefore, that inasmuch as it filed its petition before the sup-plemental agreement was made, no bar exists to a current determina-tion of representatives and that, if certified, it should be entitled tonegotiate a contract to take effect before July 24, 1946.Assuming that the Federal Union is in all respects the successorto the Association and that it can validly contend that its contractualrelationship commenced on July 24, 1945, when its predecessor con-tracted with the Company, we nevertheless find that there is no barto an immediate election, for the contract made with the Associationwill expire in less than one month.3 Furthermore, under this assump-tion, which places the Federal Union in the best position, District 50may, if certified, negotiate a contract with the Company to becomeeffective immediately, as the agreement of July 24, 1945, will doubtlesshave expired by the time an election can be held, a certification issued,bargaining undertaken, and a collective agreement made.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with an agreement of the parties at the hearing, wefind that all production and maintenance employees of the Company,including truck drivers and group leaders, but excluding timekeepers,time-study employees, guards, nurses, salaried employees, draftsmen,research workers, cafeteria employees, clerical and confidential em-ployees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.2 SeeMatter of American Stores Company,54 N. L. R.B.756;Matter of Chrysler MotorsCorporation,38 N. L. R. B. 1379;Matter of Houde Engineering Corporation,36 N. L. R. B.587.3SeeMatter of Flintkote Company,55 N. L R B. 1442. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Carrier Corpora-tion, Syracuse, New York, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-Illoyees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by District 50,United Mine Workers of America, A. F. of L., or by Federal LaborUnion No. 23983, A. F. of L., for the purposes of collective bargaining,or by neither.MR. GFRARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.4District 50 contends that the Federal Union has not shown sufficient interest to beaccorded a place on the ballotHowever,the contractual relationship between the Com-pany and the Federal Union,even if predicated upon the supplemental agreement of April18, 1946,is sufficient to entitle the latter to a place on the ballot.SeeMatter of BerkshireFine Spinning Associates,Inc., 65 N LR.B. 101;Matter of Groveton PapersCo., 65N L R. B. 26.